Case: 21-20060       Document: 00516035395            Page: 1      Date Filed: 09/29/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                               United States Court of Appeals
                                                                                        Fifth Circuit

                                                                                      FILED
                                                                              September 29, 2021
                                     No. 21-20060                                Lyle W. Cayce
                                   Summary Calendar                                   Clerk



   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Gary Powell,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:11-CR-465-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          Gary Powell appeals the 24-month sentence imposed following the
   revocation of his term of supervised release stemming from his 2011 convic-
   tion of being a felon in possession of ammunition. He posits that the sentence
   is based on an improper assumption regarding mental health treatment. The


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-20060       Document: 00516035395         Page: 2    Date Filed: 09/29/2021




                                    No. 21-20060


   parties also request a limited remand for correction of an omission in the
   judgment.
            This court reviews Powell’s revocation sentence under a “plainly
   unreasonable” standard. 18 U.S.C. § 3742(a)(4); United States v. Miller,
   634 F.3d 841, 843 (5th Cir. 2011). A revocation sentence is substantively
   unreasonable where the district court did not take into account a factor that
   was entitled to significant weight, gave significant weight to factors that were
   irrelevant or improper, or made a clear error in judgment when balancing sen-
   tencing factors. United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).
            The record reflects that the sentence imposed was based on Powell’s
   poor record on supervision and the violent nature of the offense underlying
   the revocation, factors that were appropriate for the district court to consider
   in imposing the revocation sentence. See 18 U.S.C. § 3553(a); 18 U.S.C.
   § 3583(e). Although Powell contends the court gave insufficient weight to
   his need for mental health treatment and the limited options he might have
   for such treatment in prison, the court’s balancing of factors did not render
   the sentence plainly unreasonable. See Warren, 720 F.3d at 332.
            The judgment is AFFIRMED.
            The district court stated at sentencing that it would recommend that
   Powell receive mental health treatment while incarcerated. Because the
   judgment does not contain that recommendation, the case is REMANDED
   for the limited purpose of correcting the omission. See Fed. R. Crim.
   P. 36.




                                          2